309 F.2d 397
Harold A. BOIRE, Regional Director, Twelfth Region, NationalLabor Relations Board, Appellant,v.The GREYHOUND CORPORATION, Appellee.
No. 19755.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1962.

Marcel Mallet-Prevost, James C. Paras, Washington, D.C., Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Herman M. Levy, Attys., National Labor Relations Board, for appellant.
Warren E. Hall, Jr., Chesterfield H. Smith, Wofford H. Stidham, Bartow, Fla., for appellee.
Alexander E. Wilson, Jr., Alexander E. Wilson, III, Atlanta, Ga.  (Wilson, Branch & Barwick, Atlanta, Ga., of counsel) as amicus curiae and on behalf of Floors, Inc.
I. J. Gromfine, Washington, D.C.  (Zimrign, Gromfine & Sternstein, Washington, D.C., of counsel) as amicus curiae, and on behalf of Amalgamated Association of Street, Electric Railway and Motor Coach Employees of America, AFL-CIO.
Before JONES and BELL, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
The questions in this important case were carefully considered by the district court and discussed by the judge to whom the case was assigned.  Greyhound Corporation v. Boire, D.C., 205 F.Supp. 686.  We find ourselves in agreement with the principles there stated and the decision there reached.  The judgment of the district court is


2
Affirmed.